             Case 17-24546-RAM   Doc 61   Filed 03/14/19   Page 1 of 4




     ORDERED in the Southern District of Florida on March 13, 2019.




                                                  Robert A. Mark, Judge
                                                  United States Bankruptcy Court
_____________________________________________________________________________




                    UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF FLORIDA
  __________________________________
                                    )
  In re:                            )    CASE NO. 17-24546-RAM
                                    )    CHAPTER 13
  SEGUNDO NESTOR ZAMBRANO and GINA )
  ZAMBRANO,                         )
                                    )
                 Debtors.            )
                                    )


             ORDER OVERRULING TRUSTEE’S OBJECTION TO CLAIM

       The Court conducted a hearing on March 12, 2019, on the

  Trustee’s Objection to Claim (the “Objection”) [DE# 47]. The Trustee

  objects to Claim No. 3-2 (the “Amended Claim”) filed by World Omni

  Financial Corp. (“World Omni”), arguing that the claim is untimely

  because it was filed on July 11, 2018, after the February 13, 2018

  claims bar date.
            Case 17-24546-RAM     Doc 61    Filed 03/14/19    Page 2 of 4



                               Background Facts

      World Omni filed a timely claim on January 8, 2018 [Claim 3-1]

(the “Original Claim”).        The Original Claim was filed as a secured

claim for $39,413.25 based upon a car loan secured by a 2017 Toyota

RAV 4 (the “Car”).       Although filed as a secured claim, the Original

Claim states that “Creditor reserves the right to amend its claim

to seek a deficiency balance, if any, in the event Creditor’s

collateral is liquidated.”

      The Debtors’ First Amended Plan (the “Plan”) [DE# 28] provides

for surrender of the Car.         The Debtors filed an objection to the

Original Claim based upon their intent to surrender, and on February

14, 2018, the Court entered its Order Sustaining Objection to [the

Original Claim] [DE# 32].          That Order stated “that Claim 3-1 is

allowed and shall not receive any payments from the Chapter 13

estate.”1

      The   Plan   was   confirmed    on    March   27,      2018   [DE#    41]   (the

“Confirmation Order”).        The Order contained the standard language

granting stay relief to secured creditors whose collateral was

surrendered in the Plan.       Thus, the Confirmation Order granted World

Omni stay relief to repossess the Car.




1At the March 12th hearing, the Trustee argued that a further basis for sustaining
her Objection is the language of this Order. The Court finds that this Order
only meant that the Trustee would make no payments on the secured claim.
                                        2
          Case 17-24546-RAM   Doc 61      Filed 03/14/19   Page 3 of 4



     At the March 12th hearing, World Omni’s counsel proffered that

the Car was repossessed and then sold approximately two months after

entry of the Confirmation Order.         The Amended Claim, filed on July

11, 2018, asserts an unsecured deficiency claim for $20,490.83.             The

Repossession   Account   Statement       attached    to    the   Amended   claim

reflects that the unsecured claim amount represents the debt minus

the sale proceeds.

                              Discussion

     In a recent opinion, this Court addressed the right of a secured

creditor to file an amended claim post-confirmation asserting a

deficiency claim.    In re Aguero, Case No. 17-17333-RAM, 2018 WL

6578964 (Bankr. S.D. Fla. Dec. 12, 2018).           In Aguero, the debtor’s

chapter 13 plan provided for direct payments on a car loan outside

of the plan.   Like the Original Claim here, the initial claim in

Aguero was filed as a secured claim but again, like the Original

Claim here, included a reservation of right to file an unsecured

deficiency claim.    The Court allowed the amended unsecured claim

finding that it was a timely, permissive amendment to the original

claim.

     The Court’s analysis in Aguero leads to the same result here.

World Omni preserved the right to amend the Original Claim and to

assert an unsecured deficiency claim after the Car was repossessed

and sold. Allowing the claim will dilute the percentage distribution

to other allowed unsecured claims who will share in the approximately
                                     3
              Case 17-24546-RAM    Doc 61    Filed 03/14/19   Page 4 of 4



$4,600 that unsecured creditors will receive from payments in months

25 to 60 of the Plan.       This limited prejudice to the other unsecured

creditors is outweighed by the prejudice to World Omni if its Amended

Claim is disallowed.        Because the Plan provides for surrender, World

Omni’s claim is treated in the Plan and will be discharged under 11

U.S.C.    §   1328   when   the   Debtors    complete     their    plan     payments.

Discharging the deficiency claim without allowing World Omni to

share in distributions to unsecured creditors would be unfair.

     For the above reasons, it is –

     ORDERED as follows:

     1.       The Objection is overruled.

     2.       World Omni’s Amended Claim 3-2 is allowed as an unsecured

claim in the amount of $20,490.83.

     3.       Because the other unsecured creditors were not served with

the Objection, World Omni is directed to serve a copy of this Order

on all creditors who filed claims in this case.                    Any motion for

reconsideration filed by an unsecured creditor will be considered

de novo.

                                       ###
COPIES TO:

Patrick L. Cordero, Esq. (Counsel for Debtor)
Christina V. Paradowski, Esq. (Counsel for World Omni)
Nancy K. Neidich, Trustee

(Attorney Paradowski is directed to serve a copy of this Order as
required by this Order)


                                        4
